Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Lang on 02/24/2022 and 02/25/2022. 
The application has been amended as follows: 
Claim 1. (Currently Amended) A device for modulating fertility or estrus behavior in an animal comprising a plurality of eacheach of the plurality of IUDs is 1mm to 30mm in width and 10mm to 100mm in length, wherein upon implantation in the animal, the plurality of IUDs are held in contact with one another solely by magnetic forces generated by the magnetic material of the plurality of IUDs.  
Claim 6. (Currently Amended) The device of claim 1, wherein the coating further comprises 
Claim 22. (Currently Amended) The device of claim 6, wherein the at least one pharmaceutical agent is 

	a core of magnetic material; and 
	a coating on the core comprising an inert material or copper, 
	wherein each of the plurality of IUDs is 1mm to 30mm in width and 10mm to 100mm in length, 
	wherein upon implantation in the animal, the plurality of IUDs form a triangular triad shape and are held in contact with one another by magnetic forces alone generated by the magnetic material of the plurality of IUDs. 
Allowable Subject Matter
Claims 1-6, 11-12, 14, and 17-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to BAR-AM (US 2017/0246027 A1) in view of Neuwirth (US 2009/0155367) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claims 1, 12, 18, and 23, and its dependent claims 2-6, 11, 14, 17, and 19-22 which recite features not taught or suggested by the prior art drawn to BAR-AM in view of Neuwirth.
BAR-AM in view of Neuwirth fails to disclose or fairly suggest a plurality of IUDs wherein upon implantation in the animal, the plurality of IUDs are held in contact with one another solely by magnetic forces generated by the magnetic material of the plurality of IUDs and the 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 1, 12, 18, and 23. 
Claims 2-6, 11, 14, 17, and 19-22 are allowed insofar as they depend from the allowed base claims 1, 12, 18, and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786    

                                                                                                                                                                                                    
/ERIN DEERY/Primary Examiner, Art Unit 3754